DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                 Status of Claims 
Claim(s) 1-15 & 21 are pending in the application. The previous rejection(s) under 35 U.S.C 103 have been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-6 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ash (US 2017/0242315) in view of Safai (US 2016/0174369) in further view of Lynam (US 5446576)
As Per Claim 1, Ash discloses an electronic dimmable window assembly [abstract], comprising:
the reference clearly discloses that the electrochromic medium is deposited between a first and second substrate, making it its own separate panel (Par. 38, Lines 1-7)]; and a heater panel [Fig. 6, #72/74 & #76 &#78], comprising:
a dimmable window controller [Par. 30; “…the control system 18 may provide for improved performance in the form of reduced transmittance adjustment time for the electrochromic elements 46…”];
a transparent resistive transparent resistive heating element [Fig. 6, #76; Par. 37, Lines 11-14] and is operable to heat the electronic dimmable window panel [Fig. 6, #82] 
Ash does not disclose that the transparent resistive heating element is made of graphene. 
Safai, much like Ash, pertains to a method for applying conductive traces to a structure to complete an electrical circuit. [abstract] 
Safai discloses a heater formed of graphene. [Claim 1] 
Safai discloses the benefits of graphene in that it is a strong, light, and nearly transparent and an excellent conductor of heat and electricity. [Par. 14, Lines 3-5] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a heater as taught by Ash in view of the graphene as taught by Safai to further include the heater made of graphene to efficiently conduct heat and electricity. [Par. 14, Lines 3-5] 
Neither Ash nor Safai discloses a heater panel separate from the electronic dimmable window panel; 
a thermostatic control circuit, operable as a heater controller; and 
wherein both the thermostatic control circuit and the transparent resistive heating element are formed directly on the heater panel.
Lynam, much like Ash and Safai, pertains to an electrochromic mirror for vehicles and heating control. [abstract]

A thermostatic control circuit operable as a heater controller. [Col. 3, Lines 15-20; “…heater control means may actuate the first means when needed to enhance the coloration of the reflective element to an even, accurate reflectance level. When de-icing of the reflective element is necessary, the heater control means actuates the second means to apply heat at a higher rate to quickly melt accumulated ice…”]; 
wherein both the thermostatic control circuit and the heating element [Fig. 2, #14] are formed directly on the heater panel [Col. 8, Lines 21-25; “…A resistance layer, or heater film, may be used with its own control circuitry and be provided with a separate heating pad 12 used for performing the defrosting function…”]
Lynam discloses the benefits of the heater panel and the heater controller in that it ensures heat is evenly distributed across substantially the entire reflectance surface. [Col. 3, Lines 10-15]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the heater and controller as taught by Safai and Ash in view of the heater and controller as taught by Lynam to further include a heater panel separate from the electronic dimmable window panel a thermostatic control circuit, operable as a heater controller, wherein both the thermostatic control circuit and the transparent resistive heating element are formed directly on the heater panel to ensure heat is evenly distributed across substantially the entire reflectance surface. [Col. 3, Lines 10-15]
As Per Claim 2, Ash discloses the heater panel further comprises a transparent substrate [Fig. 6, #72] and the transparent resistive transparent resistive heating element [Fig. 6, #76] is formed on the transparent substrate [Fig. 6, #72].
As Per Claim 4, Ash discloses the heater panel  further comprises a transparent panel [Fig. 6, #74] configured to protectively cover the transparent resistive heating element [Fig. 6, #76], and the transparent resistive heating element [Fig. 6, #76] is sandwiched between the transparent substrate [Fig. 6, #72] and the transparent panel [Fig. 6, #74].
As Per Claim 5, Ash discloses the heater panel further comprises  a transparent panel [Fig. 6, #74] configured to protectively cover the transparent resistive heating element [Fig. 6, #76].
As Per Claim 6, Ash discloses the heater panel further comprises first and second transparent panels [Fig. 6, #72 & #74; applicant refers to the transparent substrate as being both a transparent substrate [Par. 49] and a transparent panel [Par. 44]], and the transparent resistive heating element [Fig.6, #76] is sandwiched between the first and second transparent panels [Fig. 6, #72 & #74].
As Per Claim 9, Ash discloses the heater panel further comprises a transparent substrate [Fig. 6, #74];
the transparent resistive heating element  [Fig. 6, #78] is formed on the transparent substrate [Fig. 6, #75] ; and 
the electronic dimmable window panel [Fig. 67, #82] and the transparent substrate [Fig. 4, #74] are arranged and aligned side-by-side such that light passes through the transparent substrate and the transparent resistive heating element into the electronic dimmable window panel. [it can be clearly seen in the figure that due to the orientation of the electronic dimmable window panel (84) with respect to the heater elements and transparent substrate and panel (72 & 74), light would be apple to pass through the transparent substrate (74) and the transparent resistive heating element (78) into the electronic dimmable window panel (82)]
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ash (US 2017/0242315) in view of Safai (US 2016/0174369) in further view of Lynam (US 5446576)in further view of Alton (US 2015/0355521). 
As Per Claim 7, Ash, Safai and Lynamell discloses all limitations of the invention except at least one transparent window pane wherein the electronic dimmable window panel is spaced apart from the transparent windowpane, the heater further comprises a transparent panel having the transparent resistive heating element formed thereon and the transparent panel is located between the at least one transparent window pane and the electronic dimmable window panel.
Alton, much like Ash and Safai, pertains to a see-through dimming panel. [abstract] 
Alton discloses at least one transparent windowpane [Fig. 1b, #104] wherein the electronic dimmable window panel [Fig. 1b, #112] is spaced apart from the transparent windowpane [Fig, 1 #104], the heater further comprises a transparent panel [Fig. 1b, #108] having the transparent resistive heating element formed thereon [it is inherent that a transparent resistive heating element would be formed onto the conductive transparent layer in order to make it conductive, which in effect would conduct heat thus making it a heating panel] and the transparent panel [Fig. 1b, #108] is located between the at least one transparent window pane  [Fig. 1b, #104] and the electronic dimmable window panel [Fig. 1b, #112].
Alton discloses the benefits of the arrangement of the transparent windowpane, heater and electronic dimmable panel in that the potential difference applied between the electrodes results in a transverse electric field that causes microscopic heating of the SPD layer (electronic dimmable window) which increases the Brownian motion of the suspended particles in the SPD layer. [Par. 4, Lines 21-25] to achieve the desired transparency of the panel [Par. 37, Lines 16-21] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of an electronic window as taught by Ash and Safai in further view of the arrangement of the  
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ash (US 2017/0242315) in view of Safai (US 2016/0174369) in further view of Lynam (US 5446576) in further view of Figura (US 2016/0306252)
As Per Claim 8, Ash discloses all limitations of the invention except a flex circuit located along a periphery of the heater panel and operable to couple the thermostatic control circuit to a source of electrical power. 
Figura, much like Ash, pertains to a panel with at least on translucent wall with a polarizable flim. [abstract] 
Figura discloses a flex circuit [Fig. 11, #45] located along a periphery of the panel Fig. 11, #35] and operable to couple the thermostatic control circuit to a source of electrical power. [Par. 69; “…The microprocessor and the voltage applying device 59 are connected, the microprocessor being arranged to drive the voltage applying device 59 so that the voltage applying device 59 varies the power supply to the terminals 49 of the first electrical link member 45…”]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teaching of the heating panel as taught by Ash in view of the flex circuit as taught by Figura to further include a flex circuit located along a periphery of the heater panel and operable to couple the thermostatic control circuit to a source of electrical power to be able to accommodate for the shape of the panel while being electrically connected to the controller/power supply. 
Claim(s) 10-15 rejected under 35 U.S.C. 103 as being unpatentable over Ash (US 2017/0242315) in view of Callahan (US 2008/0042012) in further view of Safai (US 2016/0174369) in further view of Lynam (US 5446576)
As Per Claim 10, Ash discloses an electronic dimmable window assembly comprising Fig. 6, #82] comprising: 
A transparent heater panel [Fig. 6, #72/#76, #75/#78] operable to heat the electronic dimmable window panel [Fig. 6, #82] the transparent heater panel comprising: 
a dimmable window controller [Par. 30; “…the control system 18 may provide for improved performance in the form of reduced transmittance adjustment time for the electrochromic elements 46…”] and operable to control light entering the vehicle [Par. 6]; 
a transparent substrate [Fig. 6, #72 & #74; the reference clearly says that the panels are glass, a transparent material (Par. 37; “…substrates 72 and 74 are clear substrates of varying thicknesses that may be made of glass or other suitable substrate materials….”)]; and
a transparent resistive heating element [Fig. 6, #76 & #78; Par. 39; “…The surface of each of first substrate 72 and second substrate 74 that has been coated with transparent conductive layer 76 or 78 also includes a highly conductive material deposited on the transparent conductive layer 76 around a significant portion of the perimeter of each of first substrate 72 and second substrate 74….”] 
the transparent heater panel  [Fig. 6, #72/74 & #76/78] is arranged side-by-side with the electronic dimmable window panel [Fig. 6, #82] 
Ash does not disclose at least one outer windowpane allowing viewing therethrough from inside the vehicle;
An electronic dimmable window panel spaced inboard of the outer windowpane;
A heater arranged side-by-side with the outer windowpane; and
A transparent resistive transparent resistive heating element formed of a layer of graphene; and 

wherein both the thermostatic control circuit and the transparent resistive heating element are formed directly on the transparent substrate. 
Callahan, much like Ash, pertains to method and apparatus for managing heating of a window system. [abstract]
Callahan discloses one outer windowpane allowing viewing therethrough from inside the vehicle [Fig. 1, #50];
An electronic dimmable window panel [Fig. 6, #520] spaced inboard of the outer windowpane [Fig. 1, #50];
A heater [Fig. 6, #510] arranged side-by-side with the outer windowpane [Fig. 1, #50]
Callahan discloses the benefits of arrangement of the heater panel, electronic window panel and the at least one outer windowpane in that it provides lower initial and lifecycle costs as opposed to manual pull down shades. [Par. 7] 
Therefore it would have been obvious to one with ordinary skill in the art to modify the teachings of a window assembly as taught by Ash in view of the teachings of a window pane as taught by Callahan to further include the transparent heater panel is located between the electronic dimmable window panel and the at least one outer windowpane to provides lower initial and lifecycle costs as opposed to manual pull down shades. [Par. 7, Lines 4-5]
Neither Ash nor Callahan discloses a transparent resistive transparent resistive heating element formed of a layer of graphene. 
Safai, much like Ash, pertains to a method for applying conductive traces to a structure to complete an electrical circuit. [abstract] 
Safai discloses a layer of graphene. [Claim 1] 

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the resistive transparent resistive heating element as taught by Ash and Callahan in view of the layer of graphene as taught by Safai to further a transparent resistive transparent resistive heating element formed of a layer of graphene to efficiently conduct heat and electricity. [Par. 14, Lines 3-5]
Neither Ash nor Safai discloses a heater panel separate from the electronic dimmable window panel; and
the heater comprises a heater controller.
a heater panel separate from the electronic dimmable window panel; 
a thermostatic control circuit, operable as a heater controller; and 
wherein both the thermostatic control circuit and the transparent resistive heating element are formed directly on the heater panel.
Lynam, much like Ash and Safai, pertains to an electrchromic mirror for vehicles and heating control. [abstract]
Lynam discloses a heater panel [Fig. 2, #12] separate from the electronic dimmable window panel [Fig. 2, #10] and operable to heat the electronic dimmable window panel. [Fig. 1, #10; Col. 3, Lines 60-65 “…a mirror system has an electrochromic reflective element 10 that includes a heater pad 12 and heat distribution pad 14 for distributing heat from heater pad 12 uniformly across the reflective surface of reflective element 10 (FIG. 1)…”]; and
A thermostatic control circuit operable as a heater controller. [Col. 3, Lines 15-20; “…heater control means may actuate the first means when needed to enhance the coloration of the reflective element to an even, accurate reflectance level. When de-icing of the reflective element is necessary, the 
wherein both the thermostatic control circuit and the heating element [Fig. 2, #14] are formed directly on the heater panel [Col. 8, Lines 21-25; “…A resistance layer, or heater film, may be used with its own control circuitry and be provided with a separate heating pad 12 used for performing the defrosting function…”]
Lynam discloses the benefits of the heater panel and the heater controller in that it ensures heat is evenly distributed across substantially the entire reflectance surface. [Col. 3, Lines 10-15]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the heater and controller as taught by Safai and Ash in view of the heater and controller as taught by Lynam to further include a heater panel separate from the electronic dimmable window panel a thermostatic control circuit, operable as a heater controller, wherein both the thermostatic control circuit and the transparent resistive heating element are formed directly on the heater panel to ensure heat is evenly distributed across substantially the entire reflectance surface. [Col. 3, Lines 10-15]
As Per Claim 11, Ash and Callahan discloses all limitations of the invention except the layer of graphene arranged as an electrical circuit on the transparent substrate and adapted to be coupled with a source of electrical power. 
Safai, much like Ash and Callahan, pertains to a method for applying conductive traces to a structure to complete an electrical circuit. [abstract] 
Safai discloses the layer of graphene arranged as an electrical circuit and adapted to be coupled with a source of electrical power. [Claim 1]
Safai discloses the benefits of the layer of graphene in that it is a strong, light, and nearly transparent and an excellent conductor of heat and electricity. [Par. 14, Lines 3-5]

As Per Claim 12, Ash discloses the transparent resistive heating element [Fig. 6, #78] is arranged in a serpentine pattern on the transparent substrate. [Fig. 5, #74; as shown in the figure, the resistive heating element (78) is arranged on the curved surface of the transparent substrate (74) “…transparent conductive layer 76 or 78 also includes a highly conductive material deposited on the transparent conductive layer 76 around a significant portion of the perimeter of each of first substrate 72 and second substrate 74….” That is, the resistive heating element must be curved around the transparent substrate (around the corners of the panel) creating a “serpentine shape”  (https://en.wikipedia.org/wiki/Serpentine_shape)]
As Per Claim 13, Yamada discloses the heater further comprises  a transparent panel [Fig. 6, #72] overlying and configured to protectively cover resistive transparent resistive heating element [Fig. 6, #76] and is sandwiched between the transparent panel [Fig. 6, #72] and the transparent substrate. [Fig. 6, #74]
Neither Yamada nor Callahan disclose the resistive transparent resistive heating element is a layer of graphene. 
Safai, much like Ash and Callahan, pertains to a method for applying conductive traces to a structure to complete an electrical circuit. [abstract] 
Safai discloses a layer of graphene used as a heating element. [Claim 1] 
Safai discloses the benefits of the layer of graphene in that it is a strong, light, and nearly transparent and an excellent conductor of heat and electricity. [Par. 14, Lines 3-5]

As Per Claim 14, Ash and Safai discloses all limitations of the invention except the transparent heater panel is spaced apart from the outer windowpane, and 
the transparent heater panel is located between the electronic dimmable window panel and the outer windowpane.
Callahan, much like Ash and Safai, pertains to method and apparatus for managing heating of a window system. [abstract]
Callahan discloses the transparent heater panel [Fig. 1, #10] is spaced apart from the outer windowpane [Fig. 1, #50], and 
the transparent heater panel [Fig. 1, #10] is located between the electronic dimmable window panel [Fig. 1, #40] and the outer windowpane [Fig.1, #50].
Callahan discloses the benefits of arrangement of the heater panel, electronic window panel and the at least one outer windowpane in that it provides lower initial and lifecycle costs as opposed to manual pull down shades. [Par. 7] 
Therefore it would have been obvious to one with ordinary skill in the art to modify the teachings of the heater a taught by Ash and Safai in further view of the heater as taught by Callahan to further include the transparent heater panel is located between the electronic dimmable window panel and the at least one outer windowpane to provides lower initial and lifecycle costs as opposed to manual pull down shades. [Par. 7, Lines 4-5]
As Per Claim 15, Ash discloses the transparent heater panel [Fig. 6, #72] is mounted in contact with the electronic dimmable window panel [Fig. 6, #82]
Claim(s) 3 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ash (US 2017/0242315) in view of Safai (US 2016/0174369) further view of Lynam (US 5446576) in further view of Ishida (US 2016/0272332).
As Per Claim 3, Ash discloses a thermostatic control circuit located on the transparent substrate and operable to control the heating element. [Par. 32, Lines 1-4; the reference clearly discloses that the the feedback circuit is couple to the conducting lines (43) which are coupled to the transparent substrate (74)]. 
Neither Ash nor Safai disclose wherein the heater controller is a thermostatic control circuit receives temperature information from temperature sensors and the temperature information is used by the thermostatic control circuit to adjust a temperature of the heating element.
Ishida, much like Ash, Lynamell and Safai, pertains to a windshield heat. [abstract] 
Ishida discloses wherein the heater controller is thermostatic control circuit receives temperature information from temperature sensors [Fig. 2, #15] and the temperature information is used by the thermostatic control circuit to adjust a temperature of the transparent resistive heating element [Fig. 2, #12 ; Par. 40; “….the temperature of the heater 12 to be subjected to the power control is directly detected by the temperature sensor 15. Hence, there is a smaller error in detected temperature as compared with the case where, for example, the temperature sensor 15 detects the temperature of the surface of the windshield 11 that is heat-transferred by the heater 12, enabling more accurate control of the heater 12...”] 
Ishida discloses the benefits of the control circuit in that it enables a more accurate control of the heater. [Par. 40] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of control circuit as taught by Ash and Safai in view of the control circuit as taught by Ishida to further include wherein the thermostatic control circuit receives temperature information from 
As Per Claim 21, Ash, Lynamell and Safai disclose all limitations of the invention except wherein the heater generates heat applied to the electronic dimmable window panel to prevent frosting of the electronic dimmable window panel.
Ishida, much like Ash, Lynamell and Safai, pertains to a windshield heat. [abstract] 
Ishida discloses wherein the heater generates heat applied to the electronic dimmable window panel to prevent frosting of the electronic dimmable window panel. [Par. 6; “…Heating a windshield by a heater is controlled so as to avoid both icing on the outer surface of the windshield and fogging on the inner surface of the windshield, and the temperature of the windshield is maintained such that anti-icing and anti-fogging conditions are all satisfied…”]
Ishida discloses the benefits of the heater in that it reduces the risk of icing during operation. [Par. 6] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the heater as taught by Ash and Safai in view of the heater as taught by Ishida to further include wherein the heater generates heat applied to the electronic dimmable window panel to prevent frosting of the electronic dimmable window panel to reduce the risk of icing during operation. [Par. 6]
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered. 
After careful consideration of the prior art, the amendments to not overcome all the prior art rejections. 
Specifically, Lynam discloses a heater panel [Fig. 2, #12] separate from the electronic dimmable window panel [Fig. 2, #10] and operable to heat the electronic dimmable window panel. [Fig. 1, #10; Col. 
A thermostatic control circuit operable as a heater controller. [Col. 3, Lines 15-20; “…heater control means may actuate the first means when needed to enhance the coloration of the reflective element to an even, accurate reflectance level. When de-icing of the reflective element is necessary, the heater control means actuates the second means to apply heat at a higher rate to quickly melt accumulated ice…”]; 
wherein both the thermostatic control circuit and the heating element [Fig. 2, #14] are formed directly on the heater panel [Col. 8, Lines 21-25; “…A resistance layer, or heater film, may be used with its own control circuitry and be provided with a separate heating pad 12 used for performing the defrosting function…”]
As Per Claim 12, the applicant asserts that the resistive heating element is not formed in a serpentine pattern on the substrate. 
The examiner respectfully disagrees. as shown in the figure, the resistive heating element (78) is arranged on the curved surface of the transparent substrate (74) “…transparent conductive layer 76 or 78 also includes a highly conductive material deposited on the transparent conductive layer 76 around a significant portion of the perimeter of each of first substrate 72 and second substrate 74….” That is, the resistive heating element must be curved around the transparent substrate (around the corners of the panel) creating a “serpentine shape”  (https://en.wikipedia.org/wiki/Serpentine_shape; refer to figure below showing possible serpentine patterns taken from the citation)] 

    PNG
    media_image1.png
    402
    350
    media_image1.png
    Greyscale

Example of possible serpentine patterns (https://en.wikipedia.org/wiki/Serpentine_shape)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-272-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                              

                                                                                                                                                                                                     /ERIN E MCGRATH/Primary Examiner, Art Unit 3761